DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,555,774 in view of Mahfouz (US 2016/0008143).  The following provides a sample of the obviousness rationale applied to current claim 21; a similar rejection can be made for each of the remaining claims.
Patented claim 1 teaches each of the current claim 21 limitations except adjusting a varus-valgus angle and rotating the three-dimensional model about the AP axis to alter an orientation of the three-dimensional model, thereby adjusting the varus-valgus angle of the distal femur; and updating the surgical plan based on the altered orientation of the three-dimensional model.
In the same art of surgical planning, Mahfouz teaches adjusting a varus-valgus angle ("correct defective anatomy (i.e. varus/valgus)," para. 4) and rotating the three-dimensional model about the AP axis to alter an orientation of the three-dimensional model, thereby adjusting the varus-valgus angle of the distal femur; and updating the surgical plan based on the altered orientation of the three-dimensional model ("Femoral implant varus/valgus angle: Rotation about the AP axis of the femur," para. 158; "A premise supporting kinematic alignment of the knee is accounting for and replicating three axes that govern the movement of the patella and tibia with respect to the femur … After registering the 3D model to the fluoroscopic images, a first transverse axis fitting process is conducted," para. 165; "an initial placement of a virtual model of the intended orthopedic implant (VM) is positioned in accordance with the anterior-posterior axis … calculations showing deviation between the axes … are directed to a threshold sequence to discern whether or not the deviations are within a predetermined tolerance … a new pose is selected," paras. 176-177).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mahfouz to the current claims.  The motivation would have been "to enhance knee arthroplasty" (Mahfouz, para. 2).

Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,751,130 in view of Mahfouz (US 2016/0008143).  See above for a sample of the obviousness rationale applied to current claim 21; a similar rejection can be made for each of the remaining claims.

Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,207,138 in view of Mahfouz (US 2016/0008143).  See above for a sample of the obviousness rationale applied to current claim 21; a similar rejection can be made for each of the remaining claims.

Claim Objections
The claims are objected to because of the following informalities:  Claim 1 recites "wherein the datum line is redefined for as the fitted line" in lines 12-13, which appears to contain a typographical error.  Claims 36 and 49 contain the same error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-30, 33-36, 39-45, and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Cerveri et al. ("Determination of the Whiteside line on femur surface models by fitting high-order polynomial functions to cross-section profiles of the intercondylar fossa;" hereinafter "Cerveri") in view of Mahfouz (US 2016/0008143), and further in view of Cowan et al. (US 7,155,042; hereinafter "Cowan").
Regarding claim 21, Cerveri discloses A computer-implemented method for a surgical plan for a distal femur of a patient ("planning systems for total knee replacement," abstract), the method comprising: obtaining a three-dimensional model of the distal femur of the patient including an intercondylar surface ("an available 3D shape model of the distal femur," pg. 73, col. 1, para. 2); identifying a datum line (e.g. the plane normal                         
                            
                                
                                    n
                                
                                →
                            
                             
                        
                    illustrated in Fig. 2); performing one or more iterative revisions (the steps in Cerveri cited below describe one revision to the initial datum line), wherein each iterative revision comprises: generating a plurality of planes, each plane forming a predetermined angle with the datum line and intersecting the intercondylar surface ("cross-sectioning the intercondylar fossa through planes parallel to a conventional frontal plane," pg. 73, col. 2), identifying a saddle point of the intercondylar surface on each of the plurality of planes, thereby forming a saddle point set ("determines the point pc corresponding to the maximum point," pg. 74, col. 1), and calculating a fitted line for the saddle point set, wherein the datum line is re-defined for as the fitted line for a subsequent iterative revision ("fitting a 3D line to the point set {pc}," pg. 74, col. 2); generating an anterior-posterior (AP) axis based on the fitted line ("The WL [Whiteside line, i.e. anteroposterior axis] lt was then computed," pg. 74, col. 2).
Cerveri does not disclose adjusting a varus-valgus angle or rotating the three-dimensional model about the AP axis to alter an orientation of the three-dimensional model, thereby adjusting the varus-valgus angle of the distal femur; and updating the surgical plan based on the altered orientation of the three-dimensional model.
In the same art of surgical planning, Mahfouz teaches adjusting a varus-valgus angle ("correct defective anatomy (i.e. varus/valgus)," para. 4) and rotating the three-dimensional model about the AP axis to alter an orientation of the three-dimensional model, thereby adjusting the varus-valgus angle of the distal femur; and updating the surgical plan based on the altered orientation of the three-dimensional model ("Femoral implant varus/valgus angle: Rotation about the AP axis of the femur," para. 158; "A premise supporting kinematic alignment of the knee is accounting for and replicating three axes that govern the movement of the patella and tibia with respect to the femur … After registering the 3D model to the fluoroscopic images, a first transverse axis fitting process is conducted," para. 165; "an initial placement of a virtual model of the intended orthopedic implant (VM) is positioned in accordance with the anterior-posterior axis … calculations showing deviation between the axes … are directed to a threshold sequence to discern whether or not the deviations are within a predetermined tolerance … a new pose is selected," paras. 176-177).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Mahfouz to Cerveri.  The motivation would have been "to enhance knee arthroplasty" (Mahfouz, para. 2).
The combination of Cerveri and Mahfouz does not disclose identifying the datum line based on user input, the datum line comprising at least two points on the intercondylar surface.
In the same art of anatomical modeling, Cowan teaches identifying a datum line based on user input, the datum line comprising at least two points ("The software calculates the length and position of the long axis by defining a line in 3-dimensional space between the two points selected by the user," col. 4, lines 40-50).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teaches of Cowan to the datum line on the intercondylar surface of the combination of Cerveri and Mahfouz.  The motivation would have been to provide more flexibility and independence to a user for choosing the initial line.
Regarding claim 24, the combination of Cerveri, Mahfouz, and Cowan renders obvious wherein the user input comprises a first user-identified point and a second user-identified point ("two points selected by the user," Cowan, col. 4, lines 40-50; see claim 21 for motivation to combine) on the intercondylar surface ("Processing of the intercondylar fossa surface," Cerveri, Fig. 3 caption).
Regarding claim 25, the combination of Cerveri, Mahfouz, and Cowan renders obvious wherein the three-dimensional model is based on anatomical information related to the distal femur of the patient ("the anterior-posterior axis of the distal femur," Cerveri, pg. 72, col. 2).
Regarding claim 26, the combination of Cerveri, Mahfouz, and Cowan renders obvious wherein the anatomical information comprises one or more of an x-ray image, an MRI image, a CT image, a CAD model, and information received via an input device ("CT scans," Cerveri, abstract).
Regarding claim 27, the combination of Cerveri, Mahfouz, and Cowan renders obvious generating, based on the anatomical information, the three-dimensional model ("mesh surfaces reconstructed from CT scans," Cerveri, pg. 73, col. 1).
Regarding claim 28, the combination of Cerveri, Mahfouz, and Cowan renders obvious wherein each plane is orthogonal to the datum line ("cross-sectioning of the distal femur … the plane is moved along its normal direction," Cerveri, pg. 74, col. 1).
Regarding claim 29, the combination of Cerveri, Mahfouz, and Cowan renders obvious wherein the plurality of planes are substantially equally spaced along the datum line according to a predetermined offset interval ("the plane is moved along its normal direction, alternately in the anterior and posterior directions, by a step size of 0.5 mm," Cerveri, pg. 74, col. 1).
Regarding claim 30, the combination of Cerveri, Mahfouz, and Cowan renders obvious wherein identifying a saddle point for each plane comprises: identifying a contour of the intercondylar surface on the plane; and calculating the saddle point as a local minimum point on the contour ("For each cross-section, the algorithm first extracts the contour and … determines the point pc corresponding to the maximum point," Cerveri, pg. 74, col. 1; note that "minimum" and "maximum" in this context are dependent on the orientation of the model (or a perspective of the viewer), and a comparison of Fig. 3 of Cerveri and Fig. 7 of the current invention reveals that the same point is identified in both).
Regarding claim 33, the combination of Cerveri, Mahfouz, and Cowan renders obvious wherein the AP axis comprises one or more of the fitted line, a segment of the fitted line, and an extension of the fitted line ("fitting a 3D line to the point set {pc}," Cerveri, pg. 74, col. 2).
Regarding claims 34 and 35, the combination of Cerveri, Mahfouz, and Cowan renders obvious designing a patient-specific surgical tool based on at least the updated surgical plan and wherein the patient-specific surgical tool comprises one or more of a prosthetic implant and a cutting block ("determination of the optimal implant size and positioning," Cerveri, abstract).
Regarding claims 36, 39-45, 47, and 48, they are rejected using the same citations and rationales set forth in the rejections of claims 21, 24-30, 34, and 35, respectively.
Regarding claim 49, it is rejected using the same citations and rationales set forth in the rejection of claim 21.

Claims 22 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cerveri, Mahfouz, and Cowan, and further in view of Guttman et al. (US 2010/0312096; hereinafter "Guttman").
Regarding claim 22, the combination of Cerveri, Mahfouz, and Cowan does not disclose cropping, based on cropping input, the three-dimensional model to obtain a cropped three-dimensional model including the intercondylar surface.
In the same art of anatomical modeling, Guttman teaches cropping, based on cropping input, the three-dimensional model to obtain a cropped three-dimensional model ("a user rotates, crops or otherwise alters a displayed visualization or view," para. 71; "allow a user to manipulate the visualizations using a User Interface in communication with a display including to: rotate, crop or zoom the model in a respective visualization," claim 19).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Guttman to the intercondylar surface of the combination of Cerveri, Mahfouz, and Cowan.  The motivation would have been to reduce extraneous information and allow a user to focus on important areas.
Regarding claim 37, it is rejected using the same citations and rationales set forth in the rejection of claim 22.

Allowable Subject Matter
Claims 23, 31, 32, 38, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 23, while Cerveri discloses an iterative procedure to calculate the initial frontal plane (and therefore an initial plane normal                         
                            
                                
                                    n
                                
                                →
                            
                        
                    , i.e. the claimed "datum line"), Cerveri does not teach an iterative procedure having a plurality of iterations (performed after generating an axis line) that would update the datum line for a next iteration based on the results of a previous iteration of the axis line procedure.  Claims 31 and 32 also require a plurality of iterations for updating the datum line.  Claims 38 and 46 are free from the prior art based on the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN MCCULLEY/Primary Examiner, Art Unit 2611